DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A: Lithium oxide based conductive ceramic material and additionally species A: Lithium Salt electrolyte in the reply filed on 04/22/2022 is acknowledged.

	Claim Status
Claims 6-10, 15 and 21 have been amended to fix a multiple claim dependency issue. No new matter has been added. 
Claims 13-14, and 22-26 have been cancelled. Claims 17-21 have been withdrawn in view of the restriction
Claims 1-12, 15-16 are currently pending and have been examined on the merits in this office action.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/26/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recites the limitation “wherein the multilayered composite film further include a composite film different from the first composite film and the second composite film.” It is unclear if applicant is requiring an additional (third) composite film or requiring that the first and second composite films are different from one another. In view of the 112b rejection, Examiner is interpreting claims 4/5 to be an additional, third layer composite film that are different from both the first and second composite film.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babinec et al. (US 2015/0056489 A1-hereinafter Babinec).

Regarding claim 1, Babinec teaches a method for manufacturing an integral all-solid state rechargeable battery by applying a mixed slurry (Babinec [0112] applying a semi liquid paste containing appropriate electroactive compound, conductive additive dispersed in a solution of a polymer binder, and a solvent to both sides of a current collector) containing a conductive ceramic material (Babinec [0085-0086] and [0006] inorganic filler component can have a high conductivity and may be a ceramic material), a polymer, and a solvent onto one of electrodes ([0094-0095] polymer component with a solvent and additional components; [0112]),
drying the mixed slurry to remove the solvent, resulting in a composite film containing the conductive ceramic material and the polymer ([0094-0095] and [0112] solvent is removed to leave the polymer ceramic particles on the electrode, drying of the liquid slurry),
absorbing a liquid electrolyte in the composite film (Babinec [0099] electrolyte may be infused into a porous bilayer composite separator that spaces apart the positive and negative electrodes), and
covering the electrode with a counter electrode (Figure 1, positive and negative electrodes are then stacked together).

Regarding claim 2, Babinec teaches a method for manufacturing an integral all-solid state rechargeable battery by applying a first mixed slurry (Babinec [0112] applying a semi liquid paste containing appropriate electroactive compound, conductive additive dispersed in a solution of a polymer binder, and a solvent to both sides of a current collector)  containing a conductive ceramic material (Babinec [0085-0086] and [0006] inorganic filler component can have a high conductivity and may be a ceramic material), a polymer, and a solvent onto one of electrodes ([0094-0095] polymer component with a solvent and additional components; [0112]),
drying the first mixed slurry to remove the solvent, resulting in a fist composite film containing the conductive ceramic material and the polymer ([0094-0095] and [0112] solvent is removed to leave the polymer ceramic particles on the electrode, drying of the liquid slurry),
applying a second mixed slurry, different from the first mixed slurry (Babinec [0083] multilayer separator can include three or more layers of different composition for example, layers with increasing polymer content as the layers approaches the outermost lamination layer, therefore this layer is different than the first mixed slurry layer), containing a conductive ceramic material, a polymer, and a solvent onto the first composite film (Babinec [0085-0086] and [0006] inorganic filler component can have a high conductivity and may be a ceramic material; [0094-0095] polymer component with a solvent and additional components; [0112]),
drying the second mixed slurry to remove the solvent, resulting in a multilayered composite film consists of the first composite film and a second composite film containing conductive ceramic material and the polymer (The multilayered composite film having different contents of each layer would read on the first and second composite films; [0094-0095] and [0112] solvent is removed to leave the polymer ceramic particles on the electrode, drying of the liquid slurry),
absorbing a liquid electrolyte in the multilayered composite film (Babinec [0099] electrolyte may be infused into a porous bilayer composite separator that spaces apart the positive and negative electrodes), and
covering the electrode with a counter electrode (Figure 1, positive and negative electrodes are then stacked together).

Regarding claim 3, Babinec teaches a method for manufacturing an integral all solid-state rechargeable battery by preparing a positive electrode unit in which a positive electrode and a first solid electrolyte are integrated (Babinec Figure 1, cathode active materials 2 and 2’ and current collector 3 and bilayer separator 1’ and 1; [0066] bilayer separators are the solid electrolyte that is prepared with the cathode electrode),
simultaneously or sequentially preparing a negative electrode unit in which a negative electrode and a second solid electrolyte are integrated (Babinec Figure 1 bilayer separators 6 and 6’ with anode active material 4 and 4’ and current collector 5;[0066] bilayer separator is the solid electrolyte that is prepared with the cathode electrode), and
attaching the positive electrode unit and the negative electrode unit (Babinec Figure 1, attaching with temperature and pressure when pressed,
wherein the positive electrode unit/negative electrode unit is prepared by applying a mixed slurry (Babinec [0112] applying a semi liquid paste containing appropriate electroactive compound, conductive additive dispersed in a solution of a polymer binder, and a solvent to both sides of a current collector) containing a conductive ceramic material (Babinec [0085-0086] and [0006] inorganic filler component can have a high conductivity and may be a ceramic material), a polymer, and a solvent onto one of electrodes ([0094-0095] polymer component with a solvent and additional components; [0112]; [0083] the multilayered separator can include three or more layers of different compositions)),
drying the mixed slurry to remove the solvent, resulting in a composite film containing the conductive ceramic material and the polymer ([0094-0095] and [0112] solvent is removed to leave the polymer ceramic particles on the electrode, drying of the liquid slurry),
absorbing a liquid electrolyte in the composite film (Babinec [0099] electrolyte may be infused into a porous bilayer composite separator that spaces apart the positive and negative electrodes), and
covering the electrode with a counter electrode (Figure 1, positive and negative electrodes are then stacked together).

	Regarding claim 4, Babinec teaches all the claim limitations of claim 2 above. Babinec further teaches wherein the multilayered composite film further includes a composite film different from the first composite film and the second composite film (Babinec [0083] the multilayer separator can also include three or more layers of different compositions; [0104] first and second porous composite separator layers are made with different weight ratios than each other, furthermore the composite separators layers  6 and 6’ are made for a negative electrode and the separator layers 1 and 1’ are made for a positive electrode so their materials would be different; [0067] two bilayer composite separators 1’ and 6’ are pressed together to form a composite separator 7 containing both layers of 6’ and 1’).

	Regarding claim 5, Babinec teaches all the claim limitations of claim 3 above. Babinec further teaches wherein one or both of the positive electrode unit and the negative electrode unit further includes a composite film different from the first composite film and the second composite film (Babinec [0083] the multilayered separator can include three or more layers of different compositions thus would have at least three layered that are all different than one another).

	Regarding claim 6, Babinec teaches all the claim limitations of claim 1. Babinec further teaches wherein an amount of the conductive ceramic material in the mixed slurry is 40 wt% to 99 wt% when a sum of the conductive ceramic material and the polymer is set to 100 wt% (Babinec [0070-0071] composite separator 22 may contain inorganic fill to polymer at a ratio of 95:5 to 51:49; composite separator 24 may containing inorganic filler to polymer at a ratio of 49:51 to 5:95; [0085-0086] inorganic filler is a material having a high conductivity and can also be a conductive ceramic material).
Regarding claim 7, Babinec teaches all the claim limitations of claim 1. Babinec further teaches wherein an amount of the polymer in the mixed slurry is 1 wt% to 60 wt% when a sum of the conductive ceramic material and the polymer is set to 100 wt% (Babinec [0070-0071] composite separator 22 may contain inorganic fill to polymer at a ratio of 95:5 to 51:49; composite separator 24 may containing inorganic filler to polymer at a ratio of 49:51 to 5:95).

	Regarding claim 9, Babinec teaches all the claim limitations of claim 1. Babinec further teaches wherein the solvent used in the mixed slurry containing the conductive ceramic material, the polymer, and the solvent is N-methyl-2-pyrrolidone (NMP)-based one or derivative thereof, acetone-based one or derivative thereof (Babinec [0094] solvent can be NMP or acetone based as well as other options).

Regarding claim 10, Babinec teaches all the claim limitations of claim 1. Babinec further teaches wherein the liquid electrolyte is prepared by dissolving a lithium salt in a non-aqueous organic solvent, an ionic liquid solvent, or a mixture thereof (Babinec [0099] nonaqueous electrolyte is used and includes an appropriate lithium salt dissolved in a nonaqueous solvent).

Regarding claim 11, Babinec teaches all the claim limitations of claim 10. Babinec further teaches wherein the non-aqueous organic solvent is carbonate-based one, ester-based one, ether-based one, or a combination thereof (Babinec [0108] carbonate ester based organic solvent, diethyl ether or can be used as a multicomponent mixture).

Regarding claim 12, Babinec teaches all the claim limitations of claim 10. Babinec further teaches wherein the ionic liquid solvent is a pyrrolidinium-based one (Babinec [0045] solvent is N-methyl pyrrolidone).
Regarding claims 15 and 16, Babinec teaches all the claim limitations of claim 1. Babinec further teaches wherein the conductive ceramic material is lithium oxide-based one and wherein the lithium oxide based conductive ceramic material is an oxide of alumina, titania, or silica (Babinec [0006], [0085] these are oxides within the lithium ion battery and can be used as the conductive ceramic materials).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Babinec et al. (US 2015/0056489 A1-hereinafter Babinec) as applied to claim 1 above, and further in view of Kang (KR1020150037397 A).

Regarding claim 8, Babinec teaches all the claim limitations of claim 1. Babinec further teaches wherein the liquid electrolyte is absorbed in the composite films but fails to teach the parts by eight of the electrolyte that is absorbed within the composite film.

	Kang discloses a flexible lithium ion battery that includes a hybrid electrolyte having a solid electrolyte containing a liquid electrolyte permeated into the porous solid electrolyte. Kang is analogous with Babinec as both are related to a composite electrolyte containing ceramic and impregnated with a liquid electrolyte. Kim teaches wherein a liquid electrolyte is provided at 1-10% by weight of the solid electrolyte (Kang [0040-0041]). Kang teaches if the amount of the liquid electrolyte is too large than the liquid  electrolyte is connected to both ends so that lithium ions can only move through the liquid electrolyte  and that the disadvantages of the liquid electrolyte can be exposed (Kang [0040-0041]).
	Therefore, it would have been obvious to a skilled artisan before the effective filling date to incorporate the liquid electrolyte at a weight percent of 1-10% into the composite separators of Kang such that benefits of the liquid electrolyte and the solid electrolyte are present. Too much liquid electrolyte would saturate the composite separator and would cause free liquid electrolyte to be within the battery cell thus ruin the purpose of an all solid-state battery as claimed. The amount of liquid electrolyte that can be absorbed/incorporated within the composite separator is also deemed to be a result effective variable as a skilled artisan can adjust the amount of liquid electrolyte incorporated based on the saturation levels of the composite separators. See MPEP 2144.05, II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                        
                                                                                                                                                                                /Maria Laios/Primary Examiner, Art Unit 1727